Citation Nr: 0019137	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  96-04 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left femur/patella.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to February 
1991. 

In an April 1999 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to an evaluation in 
excess of 10 percent for residuals of a fracture of the left 
femur/patella to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, for 
additional development of the record.  A review of the record 
reflects that the requested development has been completed to 
the extent possible.  Thus, the case has now been returned to 
the Board for appellate consideration.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Residuals of a fracture of the left femur/patella are 
manifested by slight to moderate disability with findings of 
limitation of motion of the left knee and a positive patellar 
compression test.

3.  The record demonstrates X-ray evidence of mild 
degenerative joint disease in the left knee and objective 
findings of limited flexion due to pain on extremes of 
movement.  

4.  The evidence of record demonstrates a nine-inch 
longitudinal scar extending across the anterior surface of 
the knee without tenderness, swelling, or erythema.  



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for impairment 
of the femur with moderate knee disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Code 5255 (1999).

2.  The criteria for a 10 percent evaluation for a left knee 
disability due to arthritis and painful motion have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 
4.71a, Diagnostic Codes 5003, 5010; Lichtenfels v. Derwinski, 
1 Vet. App. 484 (1991); Hicks v. Brown, 8 Vet. App. 417 
(1995); VAOGCPREC 9-98 (August 14, 1998).

3.  A compensable evaluation for a postoperative scar of the 
left knee is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect the veteran suffered a 
patella-tendon tear and fracture of the left femur in April 
1989 and underwent reconstructive surgery.  Clinical records 
also reflect treatment for a post-operative infection.

Upon VA examination dated in August 1991, the examiner noted 
the veteran walked with a normal gait, free of any limp.  
Examination of the left knee revealed a nine-inch 
longitudinal scar extending across the anterior surface of 
the knee.  There was no swelling, erythema, or tenderness.  
The bony exostosis could be palpated beneath the upper end of 
the scar and was approximately the size of a small marble.  
The knee appeared to be stable without any laxness of the 
collateral or cruciate ligaments.  The veteran extended the 
knee to zero degrees, but active flexion was limited to 100 
degrees and passive flexion was to 130 degrees.  A relevant 
impression of residuals of a fracture of the left femur and 
severed patellar tendon was noted.  A radiology report of the 
left knee showed localized thickening of the cortex of the 
anterior surface of the distal femoral shaft compatible with 
a benign process such as an osteochondroma.  Dystrophic 
calcifications were seen above and below the patella, 
presumably post-traumatic and benign.  There was mild 
narrowing of the femorotibial articulation.  Surgical defects 
were also present in the anterior cortex of the proximal 
tibia just distal to the tibial tubercle.  

In a September 1991 rating decision, the RO granted 
entitlement to service connection for residuals of a fracture 
of the left femur and patella, evaluated as noncompensable 
from February 2, 1991.

Upon VA examination dated in October 1993, the veteran 
complained of sharp pain in the knee once a week, lasting a 
couple of hours.  It was also noted the knee swelled with 
extensive physical activity and the knee tended to buckle 
when swollen.  Physical examination revealed the veteran 
walked with a normal gait, free of limp.  The examiner noted 
a nine-inch longitudinal scar over the anterior surface of 
the knee.  There was no swelling, erythema, or tenderness.  
There was slight patellar crepitation.  Slight laxness was 
noted in both the medial and lateral collateral ligaments, 
which was not present on previous examination.  The cruciate 
ligaments appeared to be intact and there was no evidence of 
muscle atrophy or weakness in the quadriceps.  

McMurray and Lachman signs were negative.  Pivot and 
compression tests were also negative.  The veteran extended 
the knee to zero degrees and actively flexed the knee to 102 
degrees and passively flexed it to 129 degrees.  It was noted 
that X-ray examination of the left femur showed cortical 
thickening of the anterior aspect of the left distal femur, 
and slight deformity of the superior portion of the left 
femoral neck.  Slight narrowing of the femoral patellar 
articulation was also noted as well as minimal osteoarthritic 
changes in the knee joint.  An impression of residuals of a 
fracture of the left femur and torn patellar tendon was 
noted.  

In a December 1993 rating decision, the RO determined that a 
10 percent evaluation was warranted for residuals of a 
fracture of the left femur/patella, effective September 16, 
1993.  The veteran filed a notice of disagreement as to that 
determination in July 1994 and a statement of the case was 
issued in December 1994.  A timely substantive appeal was 
filed in January 1995.

Private treatment records dated in May 1995 reflect the 
veteran complained of instability in the left knee.  A 
relevant assessment of internal derangement of the left knee 
was noted.  A radiology report of the left knee reflects an 
impression of extensive tendon calcification in the left knee 
and deformity of the distal femur.  

At his June 1995 RO hearing, the veteran testified to 
experiencing pain, swelling, buckling, and stiffness in his 
knee after standing for periods of time at work.  
(Transcript, pages 1-2).  He testified that he took aspirin 
for the pain.  He also stated that the scar had adhered to 
his kneecap and restricted his motion a bit.  (Transcript, 
page 3).  The veteran stated he was unable to squat.  He also 
stated he experienced pain just short of full extension.  
(Transcript, page 3).  The veteran testified that a private 
orthopedic physician told him that due to the deterioration 
of the ligaments or cartilage, his knee would never be 100 
percent.  (Transcript, page 4).  

At his February 1999 hearing before a Member of the Board, 
the veteran testified that his service-connected disability 
affected his ability to perform his job in that he could not 
kneel or stand for long periods of time.  He stated that his 
leg gave out, especially when going down stairs.  He 
testified that he was unable to get around.  (Transcript, 
page 3).  He reported that he was currently working as a 
merchant marine in the engineering room and was at sea three 
weeks of every month.  The veteran stated that he had pain 
all of the time.  He also stated that a knee brace did not 
help.  He further testified to difficulty falling asleep 
because of the pain.  (Transcript, pages 4-5).  The veteran 
reported he could walk a couple blocks at a good pace before 
his knee began to get stiff and the pain increased.  He also 
reported experiencing swelling in his knee any time he did 
anything strenuous such as kneeling.  Two occasions of 
falling down stairs because his leg gave out were also noted 
by the veteran.  (Transcript, pages 6-7).  

Upon VA examination dated in September 1999, the veteran 
complained of intermittent left knee pain with loss of 
strength.  His pain was noted to flare-up with walking and 
bending and occasionally accompanied by swelling.  It was 
noted there was no locking or giving way of the knee.  It was 
also noted the veteran was not currently taking any 
medication.  Physical examination revealed thigh 
circumference of 42 centimeters bilaterally and a calf 
circumference of 35 centimeters bilaterally.  The veteran had 
a normal non-antalgic gait.  There was no leg length 
discrepancy.  Examination of the left knee revealed a scar on 
the proximal tibia and an anterior scar over the knee.  The 
veteran had full extension at zero degrees and at 120 degrees 
of flexion on passive and active motion.  Range of motion 
against both gravity and strong resistance was noted as 
extension at zero degrees and flexion at 120 degrees.  
Flexion of the left knee was noted as limited due to pain on 
extremes of movement and mechanical obstruction.  The 
examiner noted there was no other associated pain, weakness, 
lack of endurance, or fatigability.  There was also no medial 
or lateral collateral ligament laxity.  Patellar compression 
test was positive and there was a mild difference between the 
Lachman's test on the left and the right, with the left being 
slightly positive.  Drawer test was positive on the left.  
There was also diminished sensation over the lateral aspect 
of the left knee.  Muscle strength in both knees was noted as 
5/5.  The examiner noted minimal crepitation in the left 
knee.  McMurray's test was negative.  The examiner also noted 
no swelling, deformity, warmth, or inflammation on the left 
knee.  Examination of the hips was normal with full range of 
motion.  There was no pain, weakness, swelling, or 
instability of the hips.  

The examiner noted the veteran's medical records had been 
reviewed prior to the examination.  It was noted that X-ray 
examination of the left knee revealed normal alignment of the 
left knee joint with mild narrowing of the medial and lateral 
compartments.  The patellar tendon had calcification, which 
was intrasubstance and posterior to the patellar tendon.  
There was also a deformity of the anterior aspect of the 
femoral metaphysis distally, which was part of the exostosis 
or osteochondroma.  X-ray examination of the femur, distally, 
revealed the same deformity noted on all other X-rays.  Mild 
bending of the tibial spine was also noted.  Relevant 
diagnoses of chondromalacia of the left patella, heterotopic 
ossification of the patellar tendon, and mild degenerative 
joint disease of the left knee were noted.  The examiner 
opined that the veteran had slight to moderate disability of 
the left knee with findings of limitation of motion of the 
left knee with a positive patellar compression test.  
Limitation of motion was noted as secondary to pain and also 
mechanical obstruction.  The examiner noted the veteran was 
able to stand and walk for up to six hours in a normal eight-
hour day; he was able to sit about six hours with normal 
breaks; and he was able to kneel occasionally.  There was no 
weakness, fatigability, or incoordination.  Finally, the 
examiner noted the veteran should avoid prolonged kneeling 
and bending and he should avoid all crawling.  There was no 
clinical evidence of any hip disability.  

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1999).  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. 
§ 4.40.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 (1998) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  See 38 C.F.R. 
§§ 4.45 and 4.59.

Pursuant to 38 C.F.R. § 4.20 (1999), when a specific 
disability is not found within the rating schedule, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  

With regard to the rating of disabilities involving the 
substantiated presence of arthritis, Diagnostic Code 5003, 
provides that arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  However, when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion of the knee is contemplated in 
Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent evaluation where flexion of the 
leg is only limited to 60 degrees.  Flexion limited to 45 
degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted for flexion limited to 30 degrees.  A 
30 percent evaluation is assigned where flexion is limited to 
15 degrees.  Diagnostic Code 5261 provides for a zero percent 
evaluation where extension of the leg is limited to five 
degrees.  A 10 percent evaluation is warranted where 
extension is limited to 10 degrees.  A 20 percent evaluation 
is warranted where extension is limited to 15 degrees.  
Extension limited to 20 degrees warrants a 30 percent 
evaluation.  A 40 percent evaluation is warranted for 
extension limited to 30 degrees.  Extension limited to 45 
degrees warrants a 50 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

Moderate recurrent subluxation or lateral instability of the 
knee warrants a 20 percent evaluation.  Severe recurrent 
subluxation or lateral instability of the knee warrants a 30 
percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  A 30 percent evaluation is the maximum evaluation 
allowed under this diagnostic code.  

Impairment of the femur with marked knee or hip disability 
warrants a 30 percent disability rating.  A 20 percent 
disability rating is warranted for impairment of the femur 
with moderate knee or hip disability.  Impairment of the 
femur with slight knee or hip disability warrants a 10 
percent disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5255.

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

Analysis

The veteran's residuals of a fracture of the left 
femur/patella are currently evaluated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5255.  He 
contends that a higher evaluation is warranted.  

A review of the competent medical evidence of record, 
particularly the most contemporary and therefore most 
probative medical evaluation reports, reflects that the 
September 1999 VA examiner opined that the veteran 
demonstrated slight to moderate disability in the left knee 
with findings of limitation of motion and with a positive 
patellar compression test.  Limitation of motion was noted as 
secondary to pain and mechanical obstruction.  The examiner 
also noted a slightly positive Lachman's test on the left, a 
positive Drawer sign on the left, diminished sensation over 
the lateral aspect of the left knee, and minimal crepitation 
in the left knee.  In light of the aforementioned evidence, 
the Board concludes that the examiner's opinion of slight to 
moderate disability arguably warrants a 20 percent evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5255, which 
provides for impairment of the femur with moderate knee 
disability.  See 38 C.F.R. § 4.3.  

The Board notes that there is no evidence of any left knee 
ankylosis.  Additionally, the September 1999 VA examiner 
noted no medial or lateral collateral ligament laxity and a 
negative McMurray's test.  It was also noted there was no 
locking or giving way of the knee.  Thus, application of 
38 C.F.R. § 4.71a, Diagnostic Codes 5256 and 5257 is not 
warranted.  

The Board must also consider whether a separate evaluation 
may be assigned for disability in the veteran's left knee 
under VAPOGCPREC 23-97 (July 1, 1997) or VAPOGCPREC 9-98 
(August 14, 1998) and the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
decisions in Lichtenfels v. Derwinski, 
1 Vet. App. 484 (1991) and Hicks v. Brown, 8 Vet. App. 417 
(1995).  

Under the provisions of VPOGCPREC 23-97, when a veteran with 
a knee disability rated for instability also has arthritis 
and limitation of motion in the knee to at least the degree 
of noncompensable, then a separate rating could be assigned 
for the arthritis and limitation of motion under Diagnostic 
Codes 5003, 5260 and 5261.  A subsequent VA General Counsel 
opinion, VAOGCPREC 9-98 indicated that "[a] separate rating 
for arthritis could also be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59" pursuant to the 
holding of Lichtenfels.

In Lichtenfels, the Court held that "[r]ead together, 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 thus state that 
painful motion of a major joint or groups of joints caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion."  Id. at 488; see also Hicks, 8 Vet. 
App. at 420-421.

In this instance, the veteran has not been rated under 
Diagnostic Code 5257, as there is no competent medical 
evidence of subluxation or lateral instability.  
Additionally, the veteran does not have limitation of motion 
in the left knee sufficient to meet the noncompensable level 
under Diagnostic Code 5260 or Diagnostic Code 5261; thus, a 
separate disability evaluation is not warranted for the 
arthritis and limitation of motion due to pain in the left 
knee under VAOGCPREC 23-97.  

However, the record does include diagnostic testing 
indicative of left knee arthritis and there is objective 
evidence of pain with movement.  The regional office has 
addressed the limitation of motion in its adjudicative 
actions, thereby, impliedly attributing this symptomatology 
to the service-connected disorder.  Thus, the Board finds 
that the veteran is entitled to a separate evaluation based 
on arthritis and limitation of motion in the left knee under 
VAOGCPREC 9-98 and the Court's decisions in Lichtenfels and 
Hicks.  Although arthritis in the left knee is described as 
mild, the September 1999 VA examiner noted flexion of the 
left knee was limited due to pain on extremes of movement.  
The Board finds that the evidence demonstrates that a 10 
percent evaluation is also warranted for arthritis and 
painful motion in the veteran's left knee.  See Lichtenfels, 
1 Vet. App. at 488; Hicks, 8 Vet. App. at 420-421; Deluca v. 
Brown, 8 Vet. App. 202, 206 (1995).

The Board notes that the veteran's representative has 
requested an evaluation for the veteran's scar as a result of 
the service-connected fracture of the left femur/patella.  
Scars which are superficial, poorly nourished and with 
repeated ulceration warrant a 10 percent evaluation pursuant 
to 38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 percent 
evaluation is also warranted for scars which are superficial, 
tender and painful on objective demonstration.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  The evidence of record 
reflects that the veteran has a nine-inch longitudinal scar 
extending across the anterior surface of the knee.  However, 
upon VA examinations dated in August 1991 and October 1993, 
the examiners noted no swelling, erythema, or tenderness.  
The September 1999 VA examination is silent for complaints or 
findings of tenderness or pain related to the veteran's scar.  
Thus, as there is no evidence of poorly nourished scarring 
with repeated ulceration or tender and painful scarring upon 
objective demonstration, a compensable evaluation for the 
veteran's scar is not warranted.  



ORDER

A 20 percent evaluation is granted for residuals of a 
fracture of the left femur/patella, subject to controlling 
regulations regarding the payment of monetary benefits.

A 10 percent evaluation is granted for a left knee disability 
due to arthritis and painful motion, subject to controlling 
regulations regarding the payment of monetary benefits.  

Entitlement to a compensable evaluation for a postoperative 
scar is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

